EXHIBIT 10.8
 
Tucson Hospitality Properties LP (THP)


Restructuring Agreement


This Agreement is made as of Feb. 17, 2011 by and among:


RARE EARTH FINANCIAL, LLC, an Arizona limited liability company (“Rare Earth”)
and (“REF”) both used throughout.


RRF LIMITED PARTNERSHIP, a Delaware limited partnership (“RRF”);


INNSUITES HOSPITALITY TRUST, an Ohio business trust (“IHT”) and General Partner
of RRF; and


Tucson Hospitality Properties, an Arizona limited partnership (THP)


RECITALS:


A.  
THP owns and operates the Tucson InnSuites Best Western Hotel & Suites, a
159-unit hotel in Tucson, Arizona (the “Property”).



B.  
THP is currently owned 100% by RRF and RRF LP LLC owned 100% by RRF.



C.  
Rare Earth and RRF wish to restructure THP creating Class A, Class B and Class C
Limited Partnership Interests (referred to collectively as “Interests”), and
cause THP to offer and sell 160 (or more not to exceed 232) Class A Interests in
THP to accredited investors at $10,000 per interest for $1,600,000 (The offer
may allow sale of up to 232 units for $2,320,000) (the “Offering”).  Rare Earth,
as the new GP of THP, will coordinate the offering and sale of Class A Interests
to third parties.  Rare Earth and other Affiliates may purchase Interests under
the offering.



D.  
As a part of the restructuring, RRF would exchange its current Membership
Interests in THP for 400 Class B Interests in THP. (subject to adjustment based
on an independent appraisal)

 
REF may purchase up to 62 THP Class C Interests in THP.  Proceeds from the
Offering will be used in part to redeem Class B Interests, and may be used in
part to redeem Class C Interests.



FOR VALUABLE CONSIDERATION RECEIVED, the parties agree as follows:


1.           Restructuring of THP.   As soon as practicable after execution of
this Agreement, Rare Earth and RRF, as the GP of THP, will adjust the limited
Partnership Agreement, in form and substance reasonably acceptable to RRF, REF
and THP for THP to:
 

 (a)  Elect REF as GP (RRF may or may not continue to be Co-GP)  REF to have
final GP decision authority.

 
(b)  
Create three classes of Partnership Interests authorized for issuance in amounts
sufficient to accommodate the offering and the restructuring issuances to Rare
Earth and RRF, and provide for distribution and liquidation rights and
preferences as described in Section 3 and 6 below and the exchange provided for
in Recital D above; and



(c)  
Name Rare Earth as GP with initial subscription for up to 32 Class C units.



           2.           Offering.   Upon completion of the restructuring, THP
will conduct an offering to accredited investors only (or as approved by REF) of
160 (up to maximum of 232) Class A Interests at $10,000 per Interest (the
“Offering”), for a total offering $1,600,000 (the “Offering Price”).  The
Offering number of units will be adjusted to reflect the updated appraised value
of the Property currently estimated at $6,500,000, less current debt and other
liabilities of approximately $2,500,000 for a net equity value anticipated of
$4,000,000.  The total equity value will be approximately $4,650,000 (465 units
at $10,000 per unit to allow 32 units to compensate REF, 3 units to cover
expenses, and 30 reserve units) with the final number of units subject to be
adjusted with new 2011 lender ordered appraisal.


As Class A Interests are sold in the Offering, RRF’s Class B Interests will be
redeemed on a one-for-one basis.  The Offering contemplates the sale of 65
Interests to build cash reserves estimated at $650,000, less a Restructuring and
Offering Fee of $320,000 to Rare Earth and less costs of $30,000, for a net of
$300,000 in cash reserves.  Subject to the closing of the Offering, THP will
pay: (a) a Restructuring and Offering Fee to Rare Earth ($320,000); and (b)
offering costs of $30,000.  If 160 units of the Offering are not sold (including
Interests purchased by Rare Earth and its affiliates), Rare Earth will be paid a
fee equal to 8% of the aggregate offering price of the actual Interests sold,
including Interests sold to Rare Earth and its affiliates (the “Alternate Fee”),
instead of the $320,000 Restructuring and Offering Fee.  The Alternate Fee will
be payable by THP in cash or Class C Interests of THP valued at $10,000 per
Interest, as agreed between THP and RRF, and will be due on the earlier of the
closing of the Offering or April 1, 2012.


           3.           Interests.


                      (a)           All Membership Interests will have equal
voting rights and will share equally in all distributions (including
distributions or proceeds payable upon a Triggering Event), subject to (1)
priority distribution rights and distribution catch-up rights described in
paragraph 3(b), and (2) REF 50% participation right described in paragraph
3(e).  All Memberships will be redeemable by THP for $10,000 after payment of
all distributions to which such Interests are entitled under paragraphs 3(b) and
(c).


                      (b) All Membership Interests will be entitled to receive
priority distributions annually from THP of $700 per $10,000 (7%) prorated from
date of investment on or about April 1, 2011 through April 1, 2016. However,
priority distributions will be paid first to Class A Interests, second to Class
B Interests and third to Class C Interests.  Priority distributions will be
cumulative for 5 years, so that all priority distributions must be paid in full
to Class A Interests before any priority distributions are paid to Class B or C
Interests, and all priority distributions must be paid in full to Class A and B
Interests before priority distributions are paid to Class C Interests. James
Wirth and certain named affiliates shall elect to defer receiving all priority
distributions on their Class A Interests (if any held) until all priority
distributions to other holders of Class A and Class B Interests have been paid
current.  Upon completion of priority distributions due Class A Interests
through April 1, 2016, Class A and Class B Interests will not participate in
distributions by THP until Class B and C priority distributions have been paid
current through April 1, 2016. Then Class C units are brought current
thereafter. If a Triggering Event of THP occurs (including a sale or refinancing
of substantially all of the assets of THP,  or merger, sale, liquidation or
other winding-up of THP) prior to the payment of all priority distributions of
proceeds to the Members (including the GP participation described in 3(e) then
priority distributions will be caught up first.


                      (c)           After April 1, 2016, all Membership
Interests will share equally in all such distributions.  If a Triggering Event
(as defined in 3(b)) of THP occurs prior to the payment of all accumulated
distributions to the Members, such accumulated distributions will be paid out of
any proceeds of the event before general distribution of the proceeds to the
Members (including the REF General Partners’ participation described in
3(e)).  In the event that funds generated from a Triggering Event are
insufficient to pay the total amount of all such accumulated distributions owed
to the Members, all Class A Members will participate pro rata in the funds
available for distribution to them until paid in full, then Class B, then Class
C.


                      (d)           Distributions will be payable quarterly in
arrears based on calendar quarters, due 45 days after the end of the
quarter.  The first regularly scheduled distribution will be prorated for the
first calendar quarter January 1 through March 31st and will be payable on or
before 45 days later on May 15, 2011. Thereafter, distributions will be made
every three months provided, in the sole judgment and discretion of the GP, cash
is available for such distributions.  THP will use its best efforts to pay the
7% annual distribution, paid quarterly contemplated in paragraph 3(b) and
quarterly distributions contemplated in paragraph 3(c).
 
 
                      (e)           In the event that either (a) all Interests
have been redeemed or (b) all Interests are current in the distributions to
which they are entitled including 7% per year for each full or partial year
held, and they have received distributions of at least $10,000 per unit in
addition to 7% annual distributions, Rare Earth will receive 50% of (1) any
distributions to THP Class A, B and C units and  (2) 50% of the proceeds from
any Triggering Event (as defined in 3(b)) as additional consideration as General
Partner. The remaining distributions to all partners (Class A, B, and C) pro
rate to be equal based on number of units.


           4.           GP  If a minimum of 160 Interests are not sold by April
1, 2012, Rare Earth will upon request of RRF or a majority of limited partners
resign as GP of THP, and/or relinquish its profit participation in paragraph
3(e) and Rare Earth and RRF will cause RRF to remain as the sole GP and/or be
elected GP.  Rare Earth will use its best efforts to sell at least 160 Interests
on or before April 1, 2012.
 
5.          Removal of Administrative Member.  At any time, a
Majority-in-Interest of all LP and GP interests of THP may remove Rare Earth as
GP and elect a new GP.  Notwithstanding its removal as GP pursuant to this
paragraph, Rare Earth will retain the profit participation right described in
paragraph 3(e) provided that 160 or more Interests have been sold by April 1,
2012. Prior to removing Rare Earth and/or a Wirth entity as GP or management
company, lender approval will be obtained prior to April 1, 2016. Prior to April
1, 2016 RRF, REF and James Wirth will retain over 50% of the units unless
consistent with lender requirements.

6.           Ownership of THP.  The table below demonstrates the capital
structure of THP immediately upon restructuring, the capital structure in the
event of the sale of 160 Class A Interests in the Offering, and the capital
structure in the event of the sale of 232 Class A Interests in the Offering.

 

 
Immediately Upon
 Restructuring
In the Event of Sale
Of 160 Class A Interests
In the Event of Sale of 232 Class A Interests
Owners
Interests
Interests
Interests
Third Parties
   0 Class A
160 Class A
232 Class A
 RRF
  400 Class B
 243 Class B
171 Class B
 Rare Earth
   0 Class C
  32 Class C
 62 Class C
 Authorized &
 Unissued
      65
  30
      0
 Total
    465
465
    465



     7.           Miscellaneous.


                      (a)          Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Arizona.
                      (b)           Waiver.  No waiver or modification of this
Agreement shall be valid unless in writing and executed by the party against
which the waiver or modification is to be enforced.  No waiver of any breach or
default shall operate as a waiver of any other breach or default, whether
similar or different form the breach or default waived.


                      (c)           Severability. All provisions of this
Agreement are severable, and if any provision is held to be invalid, illegal or
unenforceable in any respect by any court of competent jurisdiction, the
validity, legality and enforceability of the remaining provisions shall not be
affected, and this Agreement shall be interpreted as if such invalid, illegal or
unenforceable provisions were not contained herein.


                      (d)           Entire Agreement. This Agreement constitutes
the complete understanding of the parties hereto, and supersedes all prior
understandings or agreements, whether oral or written.  This Agreement shall be
binding upon the inure to the benefit of the parties hereto, their successors,
their legal representatives, heirs and assigns.


The parties have executed this Agreement effective as of the date first written
above.




RRF LIMITED Partnership


By:           InnSuites Hospitality Trust
Its:           General Partner




By:           /s/ Marc E. Berg                         
 
Its:          Executive Vice President           


RARE EARTH FINANCIAL LLC




By:  /s/ James Wirth                                    
 James Wirth, Manager


TUCSON HOSPITALITY PROPERTY


By:           RRF Limited Partnership, GP
by InnSuites Hospitality Trust, GP.


By:           /s/ Marc E. Berg                          


Its:           Executive Vice President            


JAMES WIRTH


/s/ James Wirth                                           

